Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In response to amendment filed on 12/16/2021, presenting an amended set of Claims 1-4, 6-15, 23-35, have been considered in view of updated searches and found prior art, the arguments, are deemed persuasive with respect to page 8, based on the combination as amended in view of claim 1 are, allowed.
In view of the response from applicant and amended claims.
Claim 1 is independent. Applicant respectfully disagrees. Not in acquiescence, but in order to advance prosecution, the claims have been amended thereby mooting the rejections.
Applicant submits that none of the references taken alone, or in combination teach the features of the claimed invention. For example, amended claim 1 requires that the electronic
processing device "determine an ontological definition of the identified structures", "obtains a vocabulary specific to the document type", "reviews the content of the document using the
vocabulary and the ontological definition of the identified structures to assign different regions of text a subject, an object and a predicate" and "for each different region, stores an assigned subject, object and predicate in a knowledge base". The use of ontological definitions or assigning text regions a subject, object and predicate, is not taught or suggested by Nanda et al, and hence the claims are not anticipated by Nanda, and none of the secondary or tertiary references supply this omission. Remaining claims 2-4, 6-15 and 32-35 either directly or indirectly depend on claim 1, and are therefore also allowable for at least the above reasons. For at least these reasons, claim 1, and claims that depend therefrom, are patentable over the cited references. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in view of the updated searches and art of record, the prior art fails to teach, disclose or suggest the combination, as claimed, directed to, a system for extracting information from a document using an electronic processing device, wherein the electronic processing device: identifies a document type of the document; uses a document type template that ontologically describes concepts and structures of documents of different document types to review the content of the document and identify structures within the document, references identified structures against a library of structures stored in a database to determine an ontological definition of the identified structures according to the conformance of the identified structures with those of the stored library of structures, obtains a vocabulary specific to the document type: using the vocabulary and the ontological definition of the identified structures to assign different regions of text a subject, an object and a predicate; and, for each different region, stores an assigned subject, object and predicate in a knowledge base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162